Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Status
3.	Accordingly, claims 1-and 4-20 are pending with claims 8-20 withdrawn. Claims 1 and 4-7 are examined herein.

Response to Arguments
4.	Applicant's arguments filed 01/18/21 have been fully considered but they are only partially persuasive.
5.	Regarding the rejection of claims 5-6 under 35 U.S.C. 112(a) as lacking an adequate written description, Applicant cites certain portions of the specification. However, the specification merely repeats the claim language and does not elaborate on it. Claim 5 requires that each of the first shell and the second shell both comprise a plurality of materials in a laminated, mixed, or layered fashion. The specification fails to describe an embodiment having this characteristic. The specification describes only single material shells. Accordingly, the specification fails to meet the written description requirement for claims 5-6 because there is insufficient description to demonstrate the Inventors were in possession of the claimed subject matter at the time of filing. 
6.	Applicant’s arguments, in view of the amended claim language, are persuasive with respect to the claim rejections under 35 U.S.C. 112(b). However, the claim amendments have introduced a new issue under 35 U.S.C. 112(d). 


Claim Rejections - 35 USC § 112
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
10.	Claims 5 and 6 are directed to the structure of the recited first and second shells of the claimed target assembly. However, the specification, with respect to claim 5, merely states “[o]f course, laminated and mixed or layered shells may be utilized.” It is important to note that this statement is directed to the single-shell embodiment of Figure 1. Moreover, with respect to claim 6, the specification is devoid of any description of exemplary shells meeting the claimed limitation. The disclosure merely provides U-238 and Th-232 as examples of shell material ([0017]). The specification, however, is devoid of a description of a shell having a mixture of materials. For example, while claim 6 and [0017] give 
11.	An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it").
. 
	
13.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

14.	Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites “a second shell, wherein said second shell is a non-fissile, fissionable material.” Claim 4 broadens this recitation by reciting other alternatives for the material of the second shell. Claim 4, therefore, fails to further limit the subject matter of claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
18.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
19.	For applicant’s benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
20.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

21.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
22.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
23.	Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lindl, US Patent 4,272,320 in view of Darling, US Patent 4,693,938 in further view of Brueckner, US Patent 4,608,222.
24.	Regarding claim 1, Lindl discloses a target assembly for Inertial Confinement Fusion utilizing a non-fissile fissionable material (Fig. 1 and Abs.), the target assembly comprising: a central region (12), wherein said central region receives a fusion fuel mixture (column 5, line 15); a first shell, wherein said first shell is a non-fissile fissionable material having a Z greater than 48 (column 5, line 15 and 36-37;  uranium has a Z of 92 and is a non-fissile fissionable material as defined by the US NRC; see arguments dated 01/18/21); a second region (14); and a second shell (13), wherein said second shell directly surrounds said second region, said second region directly surrounds said first shell, and said first shell directly surrounds said central region (see Fig. 1). Lindl does not disclose fusion fuel in the second region. Darling teaches a similar target assembly (Fig. 2) comprising a central region (30) and a second region (24), wherein the central region receives a lower density fusion fuel mixture than the second region (“LOW DENSITY DT GAS” in the central region and “LIQUID DT” in the second region). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the teaching Darling and include higher-density fusion fuel in the second region of Lindl for the predictable purpose of “providing an ignition hotspot which aids fusion ignition” (Darling column 2, lines 7-12). Further regarding claim 1, the second shell of Lindl is SiO2. However, Brueckner teaches the addition of a non-fissile fissionable material (uranium) layer to a silicon dioxide outer shell (column 5, lines 46-56). Brueckner teaches that such a modification results in preventing premature heating and increased inertial tamping (column 6, lines 46-56). Accordingly, one of ordinary skill in the art at the time of the invention would have found it obvious to modify the outer shell of Lindl with a non-fissile fissionable material layer as taught by Brueckner. 

26.	Regarding claims 5 and 6, the modification of Lindl with the second region fuel of Darling and the outer shell non-fissile fissionable material layer of Brueckner makes obvious claim 1. Lindl as modified by Brueckner teaches a target wherein said first shell comprises a plurality of materials in a mixed fashion (the first shell of Lindl can be “a mixture of selected high-Z materials; column 5, lines 35-37), wherein at least one of the plurality of materials of the first shell comprises U-238 (U-238 is a naturally occurring isotope of uranium). Lindl as modified by Brueckner teaches a target wherein said second shell comprises a plurality of materials in a layered fashion (tamper layer interposed between low-off material and the fuel; column 5, lines 46-56), wherein at least one of the plurality of materials of the first shell comprises U-238 (U-238 is a naturally occurring isotope of uranium). One of ordinary skill in the art at the time of the invention would have found it obvious to modify the outer shell of Lindl with a non-fissile fissionable material as taught by Brueckner for the reasons stated above.
27.	Regarding claim 7, the modification of Lindl with the second region fuel of Darling and the outer shell non-fissile fissionable material layer of Brueckner makes obvious claim 1. Lindl and Darling further disclose targets wherein said fusion fuel mixture comprises deuterium and tritium fuel (see the citations provided above with respect to claim 1). One of ordinary skill in the art at the time of the invention would have found it obvious to apply the teaching Darling and include higher-density fusion fuel in the second region of Lindl for the reasons stated above. 
Conclusion

28.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
29.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
30.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
31.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
32.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
33.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-





/SHARON M DAVIS/Primary Examiner, Art Unit 3646